       Case 19-10650                Doc 8           Filed 04/17/19 Entered 04/17/19 23:29:05                         Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Sheniece McKinnon                                                 Social Security number or ITIN        xxx−xx−0407
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 4/12/19
Case number:          19−10650


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Sheniece McKinnon

2.      All other names used in the
        last 8 years

3.     Address                               1840 N. Delany Rd., Apt. 425
                                             Gurnee, IL 60031

4.     Debtor's attorney                     David M Siegel                                         Contact phone 847 520−8100
                                             David M. Siegel & Associates                           Email: davidsiegelbk@gmail.com
       Name and address                      790 Chaddick Drive
                                             Wheeling, IL 60090

5.     Bankruptcy trustee                    Ilene F Goldstein ESQ                                  Contact phone 847−562−9595
                                             Law Offices of Ilene F. Goldstein                      Email: ifgcourt@aol.com
       Name and address                      900 Skokie Blvd
                                             Ste 128
                                             Northbrook, IL 60062
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
       Case 19-10650                   Doc 8      Filed 04/17/19 Entered 04/17/19 23:29:05                                 Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Sheniece McKinnon                                                                                                   Case number 19−10650


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 4/15/19

7. Meeting of creditors                          May 16, 2019 at 01:30 PM                                    Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              301 Greenleaf Avenue,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Courtroom B, Park City, IL 60085
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 7/15/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
           Case 19-10650            Doc 8       Filed 04/17/19 Entered 04/17/19 23:29:05                        Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-10650-ABG
Sheniece McKinnon                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: carmstead                    Page 1 of 2                          Date Rcvd: Apr 15, 2019
                                      Form ID: 309A                      Total Noticed: 26


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 17, 2019.
db             +Sheniece McKinnon,    1840 N. Delany Rd., Apt. 425,    Gurnee, IL 60031-1285
tr             +Ilene F Goldstein, ESQ,    Law Offices of Ilene F. Goldstein,    900 Skokie Blvd,    Ste 128,
                 Northbrook, IL 60062-4052
27744327        Bridgecrest Credit Company, LLC,    1800 N. Colorado St.,    Gilbert, AZ 85233
27744328       +Capital Bank,   One Church Street,    Rockville, MD 20850-4190
27744331       +Drive Time Used Cars,    500 S. Greenbay Rd.,    Waukegan, IL 60085-6004
27744334       +Founders Insurance Company,    PO Box 5100,    Des Plaines, IL 60017-5100
27744335       +Gurnee Police Department,    100 N. O’Plaine Rd.,    Gurnee, IL 60031-2630
27744338       +Heart and Vascular Lake Cty,    890 Garfield Ave.,    Suite 102,    Libertyville, IL 60048-3100
27744337       +Heart and Vascular Lake Cty,    c/o Certified Services,    1300 N. Skokie Hwy., Ste. 103A,
                 Gurnee, IL 60031-2144
27744339       +IHC Libertyville Emergency Phy.,    c/o State Collection Service Inc.,     2509 S. Stoughton Rd.,
                 Madison, WI 53716-3314
27744341      ++ILLINOIS DEPARTMENT OF REVENUE,    BANKRUPTCY DEPARTMENT,    P O BOX 64338,
                 CHICAGO IL 60664-0291
               (address filed with court: Illinois Department of Revenue,      Bankrtupcy Section,    PO Box 19035,
                 Springfield, IL 62794-9035)
27744342       +Lake County Circuit Court,    18 N County St,    Waukegan, IL 60085-4369
27744343       +Libertyville Court House,    135 W. Church St.,    Libertyville, IL 60048-2149
27744344        Mundelein Branch Traffic Court,    105 IL-83,    Mundelein, IL 60060
27744346       +Park City Courthouse,    301 S. Greenleaf St.,    Waukegan, IL 60085-5725
27744347       +Wilber & Assocciates,    210 Landmark Drive,    Normal, IL 61761-2119
27750847       +Woodview Aprtments,    1830 N Delany Road,    Gurnee, IL 60031-1200

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: davidsiegelbk@gmail.com Apr 16 2019 02:32:07       David M Siegel,
                 David M. Siegel & Associates,    790 Chaddick Drive,   Wheeling, IL 60090
27744329       +E-mail/Text: RBALTAZAR@ARMORSYS.COM Apr 16 2019 02:34:52      College of Lake County,
                 c/o Armor Systems Corporation,    1700 Kiefer Dr., Ste. 1,   Zion, IL 60099-5105
27744330        E-mail/Text: electronicbkydocs@nelnet.net Apr 16 2019 02:33:33       Dept of Ed/Nelnet,
                 121 S. 13th Street,    Lincoln, NE 68508-1904
27744332        EDI: AMINFOFP.COM Apr 16 2019 05:58:00      First Premier,   3820 N. Louise Ave.,
                 Sioux Falls, SD 57107-0145
27744333       +EDI: AMINFOFP.COM Apr 16 2019 05:58:00      First Premier Bank,    Bankruptcy Department,
                 PO Box 5523,   Sioux Falls, SD 57117-5523
27744336       +EDI: PHINHARRIS Apr 16 2019 06:03:00      Harris & Harris, Ltd,    111 West Jackson Blvd,
                 Suite 400,   Chicago, IL 60604-4135
27744340       +E-mail/Text: rev.bankruptcy@illinois.gov Apr 16 2019 02:33:21
                 Illinois Department of Revenue,    Bankruptcy Department,   PO Box 64338,
                 Chicago, IL 60664-0291
27744345       +E-mail/Text: bnc@nordstrom.com Apr 16 2019 02:32:47      Nordstrom Bank,    13531 E. Caley Ave.,
                 Englewood, CO 80111-6505
27744348       +EDI: WABK.COM Apr 16 2019 05:58:00      World Finance Co.,   108 Frederick Street,
                 Greenville, SC 29607-2532
                                                                                              TOTAL: 9

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 17, 2019                                            Signature: /s/Joseph Speetjens
        Case 19-10650       Doc 8    Filed 04/17/19 Entered 04/17/19 23:29:05           Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1         User: carmstead             Page 2 of 2                   Date Rcvd: Apr 15, 2019
                             Form ID: 309A               Total Noticed: 26

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 15, 2019 at the address(es) listed below:
              David M Siegel   on behalf of Debtor 1 Sheniece McKinnon davidsiegelbk@gmail.com,
               author@proofofpayments.com;R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Ilene F Goldstein, ESQ   ifgcourt@aol.com, IL35@ecfcbis.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
